Order setting aside the verdict of a jury in favor of defendant unanimously affirmed, with costs. Although there was a verdict for defendant, it clearly appears defendant offered no proof in contradiction of the claims of plaintiffs. The testimony in support of plaintiffs’ ease seemed to be truthful and convincing. There was nothing suspicious or unusual about the accident and the attendant circumstances. There was ample warrant for the order. Present — Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ.